RUDDICK CORPORATION
CASH INCENTIVE PLAN

 1.         Purpose.

The purpose of this Plan is to provide executive officers of Ruddick Corporation
and its Affiliates with incentive compensation based upon the level of
achievement of financial, business and other performance criteria.  This Plan is
intended to permit the payment of bonuses under various plans or arrangements
that may qualify as performance-based compensation under Code Section 162(m) and
related regulations.

2.         Definitions.

(a)    "Affiliate" means a wholly owned subsidiary of Ruddick Corporation or any
entity that, directly or indirectly, is controlled by Ruddick Corporation.

(b)    "Board" means the Board of Directors of Ruddick Corporation.

(c)    "Bonus" means a cash payment made pursuant to this Plan with respect to a
particular Performance Period, determined pursuant to Section 8 below.

(d)    "Bonus Formula" means as to any Performance Period, the formula
established by the Committee pursuant to Section 6 of this Plan in order to
determine the Bonus amounts, if any, to be paid to Participants based upon the
level of achievement of targeted goals for the selected Performance Measures. 
The formula may differ from Participant to Participant or business group to
business group.  The Bonus Formula shall be of such a nature that an objective
third party having knowledge of all the relevant facts could determine whether
targeted goals for the Performance Measures have been achieved.

(e)    "Code" means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

(f)    "Committee" means the Compensation Committee of the Board consisting of
at least two directors who shall qualify as "outside directors" within the
meaning of Code Section 162(m).

(g)    "Fiscal Year" means the fiscal year of Ruddick Corporation or its
Affiliates. 

(h)    "Participant" means an employee of Ruddick Corporation or its Affiliates
who is considered an executive officer of Ruddick Corporation or its Affiliates
within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

(i)     "Performance-Based Compensation" means compensation that qualifies as
"performance-based compensation" within the meaning of Code Section 162(m) and
related regulations.

(j)     "Performance Measure" means any one or more of the performance criteria
listed below.  The performance criteria may be applied either individually,
alternatively, or in any combination and measured on an absolute basis or
relative to a pre-established target as may be specified and approved by the
Committee.  The performance criteria may include: return on invested capital,
net operating profit (before or after tax), operating profit margin, gross
margin, operating profit, earnings before

 

--------------------------------------------------------------------------------


 income taxes, earnings (which may include earnings before interest and taxes
and net earnings, and may be determined in accordance with United States
Generally Accepted Accounting Principles ("GAAP") or adjusted to include or
exclude any or all items), earnings per share (on a GAAP or non-GAAP basis),
growth in any of the foregoing measures, stock price, return on equity or
average shareholders' equity, total shareholder return, growth in shareholder
value relative to the moving average of the S&P 500 Index or another index,
return on capital, return on assets or net assets, return on investment,
economic value added, market shares, overhead or other expense reduction, credit
rating, strategic plan development and implementation, succession plan
development and implementation, improvement in workforce, diversity, customer
indicators, improvements in productivity, attainment of objective operating
goals and employee metrics.

(k)    "Performance Period" means any Fiscal Year or such other period as
determined by the Committee.

(l)     "Plan" means this Ruddick Corporation Cash Incentive Plan.

(m)   "Predetermination Date" means, for a Performance Period, (i) the earlier
of 90 days after commencement of the Performance Period or the expiration of 25%
of the Performance Period, provided that the achievement of targeted goals under
the selected Performance Measures for the Performance Period is substantially
uncertain at such time; or (ii) such other date on which a performance goal is
considered to be pre-established pursuant to Code Section 162(m).

3.         Eligibility.

The individuals eligible to participate in this Plan for a given Performance
Period shall be limited to Participants as defined herein. 

4.         Plan Administration.

(a)    The Committee shall be responsible for the requirements for qualifying
compensation as Performance-Based Compensation.  Subject to the limitations on
Committee discretion imposed under Code Section 162(m), including limits on
discretionary bonus increases, the Committee shall have such powers as may be
necessary to discharge its duties hereunder.  The Committee shall be responsible
for the general administration and interpretation of this Plan and for carrying
out its provisions, including the authority to construe and interpret the terms
of this Plan, determine the manner and time of payment of any Bonuses, prescribe
forms and procedures for purposes of Plan participation and distribution of
Bonuses and adopt rules, regulations and to take such action as it deems
necessary or desirable for the proper administration of this Plan.  The
Committee may delegate its administrative tasks to Ruddick Corporation employees
or others as appropriate for proper administration of this Plan.

(b)    Any rule or decision by the Committee or its delegate(s) that is not
inconsistent with the provisions of this Plan shall be conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.

5.         Term.

            This Plan shall be effective as of October 2, 2006.  Notwithstanding
the foregoing, this Plan shall terminate unless it is approved at the next
Ruddick Corporation annual shareholders' meeting following the date that the
Board adopts this Plan.  Once approved by Ruddick Corporation's shareholders,
this Plan shall continue until the earlier of (i) a termination under Section 9
of this Plan, (ii) the date any

                                                                                              
2

--------------------------------------------------------------------------------


 shareholder approval requirement under Code Section 162(m) ceases to be met or
(iii) the date that is five years after the February 15, 2007 shareholder
meeting. 

6.         Bonuses.

Prior to the Predetermination Date for a Performance Period, the Committee shall
designate and approve in writing, the following:

(a)    Performance Period;

(b)    Positions or names of employees who will be Participants for the
Performance Period;

(c)    Targeted goals for selected Performance Measures during the Performance
Period; and

(d)    Applicable Bonus Formula for each Participant, which may be for an
individual Participant or a group of Participants.

7.         Determination of Amount of Bonus.

(a)    Calculation.  After the end of each Performance Period, the Committee
shall certify in writing (to the extent required under Code Section 162(m)) the
extent to which the targeted goals for the Performance Measures applicable to
each Participant for the Performance Period were achieved or exceeded.  The
Bonus for each Participant shall be determined by applying the Bonus Formula to
the level of actual performance that has been certified by the Committee. 
Notwithstanding any contrary provision of this Plan, the Committee, in its sole
discretion, may eliminate or reduce the Bonus payable to any Participant below
that which otherwise would be payable under the Bonus Formula.  The aggregate
Bonus(es) payable to any Participant during any Fiscal Year shall not exceed
$1,500,000.

        The Committee may appropriately adjust any evaluation of performance
under a Performance Measure to exclude any of the following events that occurs
during a Performance Period:  (A) the effects of currency fluctuations, (B) any
or all items that are excluded from the calculation of earnings as reflected in
any Ruddick Corporation press release and Form 8-K filing relating to an
earnings announcement, (C) asset write-downs, (D) litigation or claim judgments
or settlements, (E) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (F) accruals for
reorganization and restructuring programs, and (G) any other extraordinary or
non-operational items.

(b)    Right to Receive Payment.  Each Bonus under this Plan shall be paid
solely from general assets of Ruddick Corporation and its Affiliates.  This Plan
is unfunded and unsecured; nothing in this Plan shall be construed to create a
trust or to establish or evidence any Participant's claim of any right to
payment of a Bonus other than as an unsecured general creditor with respect to
any payment to which he or she may be entitled.

8.         Payment of Bonuses.

(a)    Timing of Distributions.  Ruddick Corporation and its Affiliates shall
distribute amounts payable to Participants as soon as is administratively
practicable following the determination and written certification of the
Committee for a Performance Period, but in no event later than two and one-half
months after the end of the calendar year in which the Performance Period ends,
except to the extent a Participant has made a timely election to defer the
payment of all or any portion of such

                                                                                 
3

--------------------------------------------------------------------------------


 Bonus under the Ruddick Corporation Flexible Deferral Plan or deferred
compensation plan or arrangement established and approved by Ruddick
Corporation.

(b)    Payment.  The payment of a Bonus, if any (as determined by the Committee
at the end of the Performance Period), with respect to a specific Performance
Period requires that the employee be an active employee on Ruddick Corporation's
or an Affiliate's payroll on the last day of each applicable Performance Period
and at the time the payment is made, unless the Participant's employment was
earlier terminated due to early, normal or late retirement under the terms of
the Ruddick Corporation pension or similar retirement plan.

(c)    Code Section 409A.  To the extent that any Bonus under the Plan is
subject to Code Section 409A, the terms and administration of such Bonus shall
comply with the provisions of such Section, applicable IRS guidance and good
faith reasonable interpretations thereof, and, to the extent necessary to
achieve compliance, shall be modified, replaced, or terminated at the discretion
of the Committee.

9.         Amendment and Termination.

The Committee may amend, modify, suspend or terminate this Plan, in whole or in
part, at any time, including the adoption of amendments deemed necessary or
desirable to correct any defect or to supply omitted data or to reconcile any
inconsistency in this Plan or in any Bonus granted hereunder; provided, however,
that no amendment, alteration, suspension or discontinuation shall be made which
would (i) increase the amount of compensation payable pursuant to such Bonus, or
(ii) cause compensation that is, or may become, payable hereunder to fail to
qualify as Performance-Based Compensation.  Notwithstanding the foregoing, the
Committee may amend, modify, suspend or terminate this Plan if any such action
is required by law.  To the extent required under applicable law, including Code
Section 162(m), Plan amendments shall be subject to shareholder approval.  At no
time before the actual distribution of funds to Participants under this Plan
shall any Participant accrue any vested interest or right whatsoever under this
Plan except as otherwise stated in this Plan.

10.       Withholding.

Distributions pursuant to this Plan shall be subject to all applicable taxes and
contributions required by law to be withheld in accordance with procedures
established by Ruddick Corporation.

11.       No Additional Participant Rights.

The selection of an individual for participation in this Plan shall not give
such Participant any right to be retained in the employ of Ruddick Corporation
or any of its Affiliates, and the right of Ruddick Corporation and any such
Affiliate to dismiss such Participant or to terminate any arrangement pursuant
to which any such Participant provides services to Ruddick Corporation or its
Affiliates, with or without cause, is specifically reserved.  No person shall
have claim to a Bonus under this Plan, except as otherwise provided for herein,
or to continued participation under this Plan.  There is no obligation for
uniformity of treatment of Participants under this Plan.  The benefits provided
for Participants under this Plan shall be in addition to and shall in no way
preclude other forms of compensation to or in respect of such Participants.  It
is expressly agreed and understood that the employment of a Participant is
terminable at the will of either party and, if such Participant is a party to an
employment contract with Ruddick Corporation or one of its Affiliates, in
accordance with the terms and conditions of the Participant's employment
agreement.


                                                                                       
4

--------------------------------------------------------------------------------

 

12.       Successors.

All obligations of Ruddick Corporation or its Affiliates under this Plan, with
respect to awards granted hereunder, shall be binding on any successor to
Ruddick Corporation, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business or assets of Ruddick Corporation.

13.       Nonassignment.

The rights of a Participant under this Plan shall not be assignable or
transferable by the Participant except by will or the laws of descent and
distribution.

14.       Severability.

If any portion of this Plan is deemed to be in conflict with applicable law,
that portion of the Plan, and that portion only, will be deemed void under
applicable law.  All other provisions of the Plan will remain in effect. 
Furthermore, if any provision of this Plan would cause Bonuses not to constitute
Performance-Based Compensation, that provision shall be severed from, and shall
be deemed not to be a part of, the Plan, but the other provisions hereof shall
remain in full force and effect.

15.       Governing Law.

This Plan shall be governed and construed under the laws of the State of North
Carolina.

IN WITNESS WHEREOF, Ruddick Corporation has caused this Plan to be executed this
20th day of February, 2007, effective as of October 2, 2006.

RUDDICK CORPORATION

By: /s/ John B. Woodlief                                       
Title: Vice President - Finance and                        
         Chief Financial Officer                                  

 

5